Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00890-CR

                                     Ramon GARCIA,
                                        Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 11-03-0040 CRA
                         Honorable Donna S. Rayes, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

       SIGNED September 10, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice